                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                             Case No. 19-cv-23019-BLOOM/Louis

DOUG LONGHINI,

       Plaintiff,

v.

AVENTURA MALL VENTURE and
J.C. PENNEY CORPORATION, INC.,

      Defendants.
________________________________/

             ORDER ON MOTION TO STRIKE AFFIRMATIVE DEFENSES

       THIS CAUSE is before the Court upon Plaintiff Doug Longhini’s (“Plaintiff”) Motion to

Strike Amended Affirmative Defenses, ECF No. [49] (the “Motion”), seeking to strike the

affirmative defenses asserted in Defendant Aventura Mall Venture’s (“Defendant”) Answer, ECF

No. [21] (“Answer”). The Court has carefully reviewed the Motion, all supporting and opposing

submissions, the applicable law, and the record in this case. For the reasons discussed below and

the agreement of the parties, the Motion is granted in part and denied in part.

       Rule 12(f) of the Federal Rules of Civil Procedure permits a court to “strike from a pleading

an insufficient defense or any redundant, immaterial, impertinent, or scandalous matter,” granting

courts broad discretion in making this determination. Fed. R. Civ. P. 12(f); see also Morrison v.

Exec. Aircraft Refinishing, Inc., 434 F. Supp. 2d 1314, 1318-19 (S.D. Fla. 2005); Williams v.

Eckerd Family Youth Alt., 908 F. Supp. 908, 910 (M.D. Fla. 1995). Under Rule 12(f), “[a] motion

to strike will usually be denied unless the allegations have no possible relation to the controversy

and may cause prejudice to one of the parties.” Harty v. SRA/Palm Trails Plaza, LLC, 755 F. Supp.

2d 1215, 1218 (S.D. Fla. 2010) (internal quotation and citation omitted); see also BB In Tech. Co.
                                                              Case No. 19-cv-23019-BLOOM/Louis

v. JAF, LLC, 242 F.R.D. 632, 641 (S.D. Fla. 2007) (same); Home Mgmt. Solutions, Inc. v.

Prescient, Inc., 2007 WL 2412834, at *1 (S.D. Fla. Aug. 21, 2007) (same); Action Nissan, Inc. v.

Hyundai Motor Am., 617 F. Supp. 2d 1177, 1187 (M.D. Fla. 2008) (same). Courts have broad

discretion in considering a motion to strike under Federal Rule of Civil Procedure 12(f). See, e.g.,

Sakolsky v. Rubin Mem’l Chapel, LLC, 2007 WL 3197530, at *2 (S.D. Fla. Oct. 26, 2007).

Irrespective of the Court’s broad discretion, this ability to strike is considered to be drastic, and is

often disfavored. Thompson v. Kindred Nursing Ctrs. E., LLC, 211 F. Supp. 2d 1345, 1348 (M.D.

Fla. 2002) (quoting Augustus v. Bd. of Pub. Instruction of Escambia Cty., Fla., 306 F.2d 862, 868

(5th Cir. 1962)); Fabing v. Lakeland Reg’l Med. Ctr., Inc., 2013 WL 593842, at *2 n.2 (M.D. Fla.

February 15, 2013) (calling Rule 12(f) a “draconian sanction”).

        In the Motion, Plaintiff argues that all of Defendant’s affirmative defenses (numbers 1, 2,

3, 4, 5, 6, 7, 8, and 9) should be stricken. In response, Defendant agrees to withdraw affirmative

defenses numbers 1 and 3. In addition, Defendant agrees to withdraw affirmative defenses numbers

2, 4, 5, 7, 8, and 9, and requests that they be treated as general denials. Plaintiff does not oppose

Defendant’s request. See ECF No. [56]. As such, the Court will treat affirmative defenses 2, 4, 5,

7, 8, and 9 as denials. Pujals ex rel. El Rey De Los Habanos, Inc. v. Garcia, 777 F. Supp. 2d 1322,

1328 (S.D. Fla. 2011); Royal Caribbean Cruises, Ltd. v. Jackson, 921 F. Supp. 2d 1366, 1372-73

(S.D. Fla. 2013). Finally, Defendant agrees to amend affirmative defense number 6 to state as

follows:

                 The parking garages are existing facilities that were built prior to
                 the effective date of the ADA, and thus the ADA only requires that
                 Defendant remove barriers where such removal is readily
                 achievable. Accordingly, Defendant need not comply with the
                 applicable ADA standards for new construction and is not required
                 to make any changes, modifications, alterations and/or
                 accommodations that are technically not feasible, structurally



                                                   2
                                                           Case No. 19-cv-23019-BLOOM/Louis

                impracticable, and/or would change or alter the usability of the
                facility.

ECF No. [53]. Plaintiff agrees to Defendant’s proposed amendment to affirmative defense number

6. As such, the Court will permit Defendant to assert affirmative defense number 6 as stated above.

       For the foregoing reasons, it is ORDERED AND ADJUDGED that Plaintiff’s Motion,

ECF No. [49], is GRANTED IN PART AND DENIED IN PART as set forth in this Order.

       DONE AND ORDERED in Chambers at Miami, Florida, on December 9, 2019.




                                                        _________________________________
                                                        BETH BLOOM
                                                        UNITED STATES DISTRICT JUDGE
Copies to:

Counsel of Record




                                                3
